Case 1:18-cv-11071-PAE Document 38-2 Filed 01/28/19 Page 1 of 2




           EXHIBIT B
             Case 1:18-cv-11071-PAE Document 38-2 Filed 01/28/19 Page 2 of 2


                           Loss Chart
          Losses of Jason Han in GreenSky, Inc. (GSKY)
Client Name                                      Jason Han
Company Name                                   GreenSky, Inc.
Ticker Symbol                                       GSKY
Date of Offering                                  5/24/2018

§ 11 Loss Calculation
Total Shares Purchased                                   50,000
Price Per Share in the Offering*                         $23.00
Total Value of Shares at Purchase                      $773,526.52

Closing Price on 11/27/2018**                             $9.42
Proceeds of Sales                                      $738,534.74
Estimated Gain/(Loss)                                  $34,991.78

* For purposes of this damage calculation, any retained shares
purchased at a price higher than the offering price of $23.00 are valued
at $23.00 per share. Any shares purchased for less than the offering
price are valued at their purchase price.

** Pursuant to 15 U.S.C. § 77k(e), retained shares are valued at the
closing stock price on the date the initial federal complaint asserting
claims under Section 11 - November 27, 2018 ($9.42).
